United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3305
                                    ___________

United States of America,                 *
                                          *
             Plaintiff-Appellee,          *
                                          *
      v.                                  *
                                          *   Appeal from the United States
Bob Hall; Billy G. McLaughlin;            *   District Court for the
Wallace Barber; Ralph Griffin;            *   Eastern District of Arkansas.
Paul Calkin; George Higgins;              *
Jimmy Benson; Darrell Floyd;              *        [UNPUBLISHED]
Bobby Hulse; David Johnson;               *
Orville Ledbetter; Jimmy Reeves;          *
Leo George; Sam Banks;                    *
William L. Clark,                         *
                                          *
             Defendants-Appellants.
                                 ___________

                             Submitted: April 13, 2001

                                   Filed: April 26, 2001
                                    ___________

Before BOWMAN and FAGG, Circuit Judges, and VIETOR,1 District Judge.
                           ___________

PER CURIAM.



      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
       The United States brought this action for injunctive relief seeking to have
defendants, owners of houseboats on the White River, remove their mooring lines,
electric lines, walkways, television antennae, and other equipment from lands in the
White River National Wildlife Refuge ("NWR"). Defendants counterclaimed seeking
declaratory and injunctive relief based on asserted violations of their equal protection
and due process rights. The District Court2 granted the injunction sought by the
government and dismissed the counterclaim. Defendants appeal.

       Defendants argue that the District Court erred in setting the boundary line
demarcating the waters of the White River from the lands of the NWR. We disagree.
The District Court correctly applied the legal standard set forth in Hayes v. State, 496
S.W.2d 372, 375 (Ark. 1973), and determined that the line at which woody vegetation
ceases, and only herbaceous vegetation grows, is the true boundary line between the
NWR and the river. Moreover, the government's evidence supports the District Court's
finding that the items the government seeks to have removed are all on the NWR side
of the line.

       In support of their counterclaim, defendants argue that the restrictions imposed
by the government lack a rational basis and that defendants are being treated differently
from other similarly situated houseboaters. These arguments lack merit. The District
Court did not err in dismissing defendants' counterclaim.

      The judgment of the District Court is affirmed. See 8th Cir. R. 47B.




      2
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-